                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  JERRY MILLER,                                 )
                                                )
                Plaintiff,                      )
                                                )
  v.                                            )      No.:   3:19-CV-308-TAV-DCP
                                                )
  JOSHYUA SHULTS,                               )
  CITY OF NEWPORT, TENNESSEE, and               )
  JOHN DOES,                                    )
                                                )
                Defendants.                     )


                                MEMORANDUM OPINION

         Before the Court is Defendants City of Newport and Joshyua Shults’s Renewed

  Motion to Dismiss on Timeliness Grounds [Doc. 90] in which defendants seek dismissal

  of the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a

  claim.1 Plaintiff responded after the Court granted him leave to file an untimely response

  [Doc. 101], and defendants replied [Doc. 103].         Also pending before the Court is

  Plaintiff’s Corrected Motion to Amend [Doc. 92]. This Court ordered the parties to file

  briefing on the motion [Doc. 94]. Accordingly, plaintiff filed a memorandum in support

  of his motion [Doc. 97], and defendants responded [Doc. 102]. Plaintiff has not replied.

  The motions are now ripe for resolution. For the reasons that follow, the motion to




         1
            Though John Does are named in the case, the Court will use the term “defendants” to
  refer to the City of Newport, Tennessee and Joshyua Shults, unless otherwise noted, because
  they are the defendants who have filed the present motion to dismiss. The Court separately
  addresses the John Doe defendants in section II.B.3. infra.


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 1 of 22 PageID #: 519
  dismiss [Doc. 90] will be GRANTED, the motion to amend [Doc. 92] will be DENIED,

  and the John Doe defendants will be DISMISSED.

  I.     Background

         This case arises out of plaintiff’s arrest on February 21, 2019 for interference with

  a 911 call [Doc. 45 ¶ 11].2 While being processed, an officer “grabbed Miller up by the

  neck and body slammed him on the floor, jumped on him, and thereafter picked him up

  again and threw him hard against the wall” which resulted in eight broken ribs, a

  punctured lung, and “acute medical distress” [Id. ¶¶ 14, 17]. Unknown John Doe officers

  placed plaintiff in a holding cell and did not provide medical attention to plaintiff when

  asked [Id. ¶ 20]. Upon his release, he was treated at UT Medical Center and now has

  permanent injuries requiring future medical care and treatment [Id. ¶¶ 21, 24–26]. On

  March 31, 2019, counsel for plaintiff sent an Open Records Act request to the Cocke

  County Sheriff and the Cocke County Attorney [Id. ¶ 27]. Counsel was informed that he

  needed to speak with the mayor’s office to obtain the documents requested and video no

  longer existed as it had “looped” out [Id. ¶ 29]. After inquiring with the County Mayor’s

  Office, Sheriff’s Office, and County Attorney again, plaintiff did not receive any video or

  audio evidence [Id. ¶ 32]. The complaint, filed on August 12, 2019 [Doc. 1], was




         2
             Factual allegations in this section are drawn from the amended complaint. Plaintiff
  filed the amended complaint first as Document 42, which had the docket text of “AMENDED
  DOCUMENT.” Plaintiff then was asked to re-file the document so that the docket text would
  read “FIRST AMENDED COMPLAINT” and was docketed as Document 45. The Court will
  refer to Document 45. The documents are otherwise identical.
                                                   2


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 2 of 22 PageID #: 520
  followed by the amended complaint [Doc. 45] and alleges claims of excessive force and

  failure to provide adequate medical treatment under 42 U.S.C. § 1983, and negligence

  under Tenn. Code Ann. § 29-20-202 et. seq.

         The defendants listed in the amended complaint are Cocke County, Tennessee,

  Kelton Townsend, Joshyua Shults, City of Newport, Tennessee, and “John Does, names

  and identities not yet known, charged with failure to provide medical treatment to

  Plaintiff and/or involved in the use of excess force against Plaintiff” [Id. p. 1]. After

  mediation, Cocke County, Tennessee, and Kelton Townsend were dismissed from the

  case [Doc. 84].

  II.    Motion to Dismiss

         A.     Standard of Review

         Defendants move to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6).

  Federal Rule of Civil Procedure 8(a) sets out a liberal pleading standard. Smith v. City of

  Salem, 378 F.3d 566, 576 n.1 (6th Cir. 2004). Thus, pleadings in federal court need only

  contain “‘a short and plain statement of the claim showing that the pleader is entitled to

  relief,’ in order to ‘give the [opposing party] fair notice of what the . . . claim is and the

  grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

  (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Detailed factual allegations are not

  required, but a party’s “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

  requires more than labels and conclusions.” Id. (alterations in original). “[A] formulaic




                                                3


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 3 of 22 PageID #: 521
  recitation of the elements of a cause of action will not do,” nor will “an unadorned, the-

  defendant-unlawfully-harmed-me accusation.”         Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009) (citing Twombly, 550 U.S. at 555, 557).

         In deciding a Rule 12(b)(6) motion, the court must determine whether the

  complaint contains “enough facts to state a claim to relief that is plausible on its face.”

  Twombly, 550 U.S. at 570; accord Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir.

  2007). This assumption of factual veracity, however, does not extend to bare assertions

  of legal conclusions, Iqbal, 556 U.S. at 679, nor is the Court “bound to accept as true a

  legal conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286

  (1986). “A claim has facial plausibility when the plaintiff pleads factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Iqbal, 556 U.S. at 678. Determining whether a complaint states a

  plausible claim for relief is ultimately “a context-specific task that requires [the Court] to

  draw on its judicial experience and common sense.” Id. at 679. In conducting this

  inquiry, the Court “must construe the complaint in a light most favorable to plaintiff[],

  accept all well-pled factual allegations as true, and determine whether plaintiff[]

  undoubtedly can prove no set of facts in support of those allegations that would entitle

  [her] to relief.” Bishop v. Lucent Techs., Inc., 520 F.3d 516, 519 (6th Cir. 2008) (citing

  Harbin-Bey v. Rutter, 420 F.3d 571, 575 (6th Cir. 2005)).




                                                4


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 4 of 22 PageID #: 522
         B.      Analysis

                 1.    Claims Not Properly Pled in Amended Complaint

         The Court notes plaintiff’s briefing contains references to wrongful arrest and civil

  conspiracy claims which are not pled in the complaint [See Doc. 45]. Plaintiff argues that

  only upon receipt of the bodycam footage was plaintiff’s counsel “alerted and informed .

  . . that an arrest was obtained without any sworn affidavits of the complaining witness,

  without an admission of guilt of the Plaintiff, occurring outside the presence of the

  arresting officer, and therefore constituted an illegal arrest warrant” [Doc. 101 p. 11].

  Plaintiff himself has a “limited memory of the events in question” because of the “severe

  assault and resulting hospitalization” [Id.]. Putting aside the issue of what plaintiff

  himself versus plaintiff’s counsel knew, plaintiff appears to argue that he did not know of

  his injury, that the arrest was illegal, until later, which he claims tolls the statute of

  limitations. However, plaintiff has not alleged a wrongful arrest claim. In the fact

  section of his complaint, he argues that his arrest was “illegal and violated his

  constitutional rights” [Doc. 45 p. 5], but when plaintiff lists the causes of action in the

  complaint, he only refers to Fourteenth Amendment violations for excessive force and

  deliberate indifference to his right to adequate medical treatment for a serious medical

  need [Id. p. 9].

         Similarly, plaintiff’s response has a section entitled “civil conspiracy and

  deliberate indifference in turning off the body-cam, failing to immediately arrest




                                               5


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 5 of 22 PageID #: 523
  defendant Townsend and attempting to subvert and cover up a valid civil rights case”

  [Doc. 101 p. 12], but no such claims are listed in the complaint against these defendants.3

         Particularly in light of plaintiff’s listing of such claims, neither the defendant nor

  the Court should be required to deduce other potential causes of action from the facts

  alleged and brief references to “conspiracy” and “illegal arrest.” The complaint must be

  more than a “the-defendant-unlawfully-harmed-me accusation” Iqbal, 556 U.S. at 678.

  Further, “it is axiomatic that the complaint may not be amended by the briefs in

  opposition to a motion to dismiss.” Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101,




         3
           Plaintiff only mentions the conspiracy liability provisions of § 1983 once:
         Upon information and belief, supervisory officers or officials of the county,
         including, but not necessarily limited to the Sheriff’s Department, engaged in an
         attempt to cover-up the beating by, amongst other things, (a) spoliating or
         destroying video-tape evidence and (b) failing to provide its records upon proper
         written request. Based upon the foregoing and the County's pleadings in this case–
         prior to the video looping back in–the County's executive and decision-making
         officials conspired to cover-up Defendant Townsend's use of excessive force and
         they are therefore liable pursuant to the conspiracy provisions of 42 U.S.C.
         section 1983 et seq.
  [Doc. 45 ¶ 60]. Other references to conspiracy, or another form of the word, only allege facts in
  support of another cause of action [Doc. 45 ¶¶ 6, 44, 47, 63]. For example, the complaint states:
         Cocke County is liable to the Plaintiff because its customs, policies, and
         procedures were the proximate cause of the Defendant Townsend's deliberate
         indifference to the Plaintiff’s constitutional right to be free from the use of
         excessive force and to his right to adequate medical treatment for a serious
         medical need and because its officials conspired to deprive Plaintiff of his right to
         bring this action by allowing the video to loop out and by ratifying the actions of
         Defendants Townsend and Shults.
  [Id. at ¶ 62]. Such paragraphs do not reference the cause of action for § 1983 conspiracy or allege
  an additional claim, instead detailing factual allegations in support of the excessive force and
  failure to provide medical care claims.
                                                   6


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 6 of 22 PageID #: 524
  1107 (7th Cir. 1984).4 Therefore, to the extent plaintiff argues any wrongful arrest or

  conspiracy claims were pled in the complaint, they will be DISMISSED.

                 2.      Statute of Limitations

         Defendants move to dismiss pursuant to Rule 12(b)(6)5 on the grounds that all

  claims against them are time-barred [Doc. 90 p. 1]. Defendants were named for the first

  time in the First Amended Complaint, filed on April 8, 2020, almost fourteen (14)

  months after the initial events of the case [Doc. 45]. Defendants submit that the statute of

  limitations period began to accrue when Shults arrested plaintiff and transported him to

  the jail while wearing a uniform and driving a police vehicle marked City of Newport.
         4
            See, e.g., Sansom Comm. v. Lynn, 366 F. Supp. 1271, 1278 (E.D. Pa. 1973); Chambliss
  v. Coca-Cola Bottling Corp., 274 F. Supp. 401, 409 (E.D. Tenn. 1967), aff’d on other grounds,
  414 F.2d 256 (6th Cir. 1969)); Muscogee Creek Indian Freedmen Bank, Inc. v. Bernhardt, 385 F.
  Supp. 3d 16, 20 (D.D.C. 2019) (holding plaintiffs could not present new fact in response to
  motion to dismiss); State Farm Mut. Auto. Ins. Co. v. Slade Healthcare, Inc., 381 F. Supp. 3d
  536, 573 (D. Md. 2019) (holding plaintiffs could not allege new fact in brief in opposition to
  motion to dismiss); Ullery v. Raemisch, No. 18-CV-00839-STV, 2019 WL 529570, at *12
  (D. Colo. Feb. 9, 2019) (finding plaintiff could not add new claim in response to motions to
  dismiss).
         5
            Defendants alternatively bring their motion pursuant to Rule 56. Defendants ask the
  Court to note Document 23-3, the affidavit of complaint filed by plaintiff, while ruling upon the
  motion to dismiss. Plaintiff argues that since matters outside the pleadings are considered, the
  motion must be treated as one for summary judgment, the parties must be given opportunity to
  present pertinent material to the Court, and plaintiff is entitled to take discovery and depositions
  before responding to the motion [Doc. 101 p. 6–7]. However, defendants added no new
  evidence to the record through their motion to dismiss; the only attached item is a copy of the
  document which had been previously filed as Document 23-3. Defendants state they re-filed it
  because plaintiff failed to redact information in the original filing [Doc. 103 p. 10]. The
  documents are otherwise identical, and when referring to this document, the Court will refer to
  the redacted version [Doc. 90-1]. Accordingly, the underlying relevant documents are those
  already in the record. Though analysis rests primarily on the basis of the complaint, “matters of
  public record, orders, items appearing in the record of the case, and exhibits attached to the
  complaint[ ] also may be taken into account.” Barany-Snyder v. Weiner, 539 F.3d 327, 332 (6th
  Cir. 2008). Accordingly, the Court’s consideration of other documents already in the record
  does not convert this into a motion for summary judgment, and the motion may be properly
  considered under Rule 12(b)(6).
                                                   7


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 7 of 22 PageID #: 525
  Defendants further argue that plaintiff should have been aware of their involvement when

  he received an affidavit of complaint which contains Shults’s signature, printed name,

  and “Newport Police Dept” [Doc. 90-1 p. 1]. The affidavit of complaint states that on

  February 21, 2019, “I, officer J. Shults, was dispatched. . . for a domestic disturbance”

  [Id.] thereby identifying Shults as the responding officer. Defendants state that plaintiff

  received this document in court on February 22, 2019 [Doc. 92 p. 3], but even if he did

  not, it was filed by plaintiff’s counsel in the instant case on October 8, 2019 [Doc. 23-3],

  six months before the filing of the First Amended Complaint [Doc. 42] on April 8, 2020,

  and four months before the limitations period would expire.            Additionally, plaintiff

  alleges that on October 15, 2019, he received a Dropbox link “containing Officer

  Shults’[s] body camera” [Doc. 45 p. 3]. Therefore, defendants contend that plaintiff’s

  claim that he did not know the name of the officer or agency that arrested and transported

  him before the limitations period expired in February 2020 is belied by the record

  [Doc. 91 p. 3].

           The statute of limitations applicable to a § 1983 action is the statute of limitations

  applicable to personal injury actions under the law of the state in which the § 1983 claim

  arises. Eidson v. State of Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir.

  2007).     Tennessee’s statute of limitations for personal injury claims and for claims

  brought under federal civil rights statutes such as § 1983 is one year. See Tenn. Code

  Ann. § 28–3–104(a); Roberson v. Tennessee, 399 F.3d 792, 794 (6th Cir. 2005).




                                                 8


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 8 of 22 PageID #: 526
         “Federal law, however, controls the determination of when a civil rights action

  accrues.”6 Hughes v. Vanderbilt Univ., 215 F.3d 543, 548 (6th Cir. 2000). The statute of

  limitations generally begins to run when “the plaintiff knows or has reason to know of the

  injury which is the basis of the action.” Kovacic v. Cuyahoga Cty. Dep’t of Children &

  Family Servs., 606 F.3d 301, 307 (6th Cir. 2010) (quoting Kuhnle Bros., Inc. v. Cty. of

  Geauga, 103 F.3d 516, 520 (6th Cir. 1997)). “A plaintiff has reason to know of his injury

  when he should have discovered it through the exercise of reasonable diligence.” Sevier

  v. Turner, 742 F.2d 262, 273 (6th Cir. 1984) (citations omitted). The Court looks “to

  what event should have alerted the typical lay person to protect his or her rights.”

  Eidson, 510 F.3d at 635 (quoting Dixon v. Anderson, 928 F.2d 212, 215 (6th Cir. 1991)).




         6
             Plaintiff’s briefing states that “Tennessee common law (which exclusively applies to
  when a cause of action accrues thereby triggering the running of the statute of limitations) has
  long held that the statute of limitations does not beginning [sic] to run until a plaintiff knows of
  his injury and of the identity of the tortfeasor who cause[s] it” [Doc. 101 p. 7]. However, the
  Court notes that the Sixth Circuit has identified the principal case on this issue, Foster v. Harris,
  633 S.W.2d 304, 305 (Tenn. 1982), as being somewhat limited to its facts where “who caused
  the injury [by infecting plaintiff with serum hepatitis] was a critical issue” and when one is
  clearly injured, “although [he] may not have known the specific tortfeasors,” one will reasonably
  expect a plaintiff to determine who caused such injury. Schultz v. Davis, 495 F.3d 289, 292 (6th
  Cir. 2007). Nonetheless, Sixth Circuit precedent holds that federal law controls when a § 1983
  action accrues, even though the state statute of limitations and exceptions or tolling principles
  apply. LRL Properties v. Portage Metro Hous. Auth., 55 F.3d 1097, 1107 (6th Cir. 1995)
  (applying federal law for determining when statute of limitations period begins to run and state
  exceptions which toll the statute of limitations). Plaintiff has not highlighted any federal
  authority indicating that lack of knowledge of the identity of a tortfeasor affects when a cause of
  action accrues, unless applying the state doctrine of fraudulent concealment. Indeed, the caselaw
  discussed herin, which holds that naming a John Doe plaintiff does not toll the statute of
  limitations, would not follow if plaintiff’s theory were true. Accordingly, plaintiff’s argument
  about knowledge of the identity of a tortfeasor is not relevant when determining the limitations
  period of the § 1983 claims, though it may be considered in determining an exception to the
  statute of limitations and whether fraudulent concealment applies.
                                                    9


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 9 of 22 PageID #: 527
          Here, defendant was arrested on February 21, 2019, when the alleged excessive

   force occurred and when officers allegedly failed to provide adequate medical care. It

   was therefore no later than this date when the “alleged deliberate indifference by the City

   to the training and supervision of Shults resulted in purported civil rights violations by a

   City employee” [Doc. 91 p. 5]. As defendants note, “any layperson would have known”

   that “excessive force was used” at the time he was thrown to the ground and injured

   during the booking process, and that he was not afforded adequate medical care at the

   time he had inquired and was not provided care [Doc. 91 p. 6]. At the latest, he knew of

   his injury upon diagnosis at the hospital the next day. Taking plaintiff’s allegations as

   true, he therefore had reason to know of his injury during the alleged assault and while he

   was awaiting medical care, and the statute of limitations began to run at that time in

   February 2019.

          Plaintiff argues fraudulent concealment applies to toll the statute of limitations

   since “Defendant Shults has actual knowledge of the criminal actions that occurred in his

   presence, had actual knowledge of the existence of this lawsuit, but notwithstanding the

   same, he failed to produce video to his superiors or otherwise allow it to be produced to

   the plaintiff” [Doc. 101 p. 9].

          Under Tennessee law, plaintiff has the burden to establish the exception to the

   statute of limitations and prove fraudulent concealment. Robinson v. Baptist Mem'l

   Hosp., 464 S.W.3d 599, 611 (Tenn. Ct. App. 2014). A claim of fraudulent concealment

   consists of four elements:

                                               10


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 10 of 22 PageID #: 528
            (1) that the defendant affirmatively concealed the plaintiff's injury or the
            identity of the wrongdoer or failed to disclose material facts regarding the
            injury or the wrongdoer despite a duty to do so;

            (2) that the plaintiff could not have discovered the injury or the identity of
            the wrongdoer despite reasonable care and diligence;

            (3) that the defendant knew that the plaintiff had been injured and the
            identity of the wrongdoer; and

            (4) that the defendant concealed material information from the plaintiff by
            withholding information or making use of some device to mislead the
            plaintiff in order to exclude suspicion or prevent inquiry.

   Redwing v. Catholic Bishop for Diocese of Memphis, 363 S.W.3d 436, 462–63 (Tenn.

   2012).     “The heightened pleading standard of Civil Rule 9(b) applies to fraudulent

   concealment, just as it applies to the fraud itself. That means the plaintiff must state with

   particularity the facts showing he satisfies the exception, including his own diligence.”

   Chunn v. Se. Logistics, Inc., 794 F. App’x 475, 477 (6th Cir. 2019) (citations and

   quotations omitted).

            However, plaintiff has not met his burden to establish fraudulent concealment.

   Even assuming that defendants concealed the video, plaintiff fails to identify how this

   fact supports any element of the claim.         The doctrine does not toll the statute of

   limitations when any evidence is concealed at all; the concealed information but must be

   regarding plaintiff’s injury or the identity of the wrongdoer. Redwing, 363 S.W.3d. at 462.

   Plaintiff did discover or reasonably should have discovered his injury during the arrest,

   booking process, or, at the latest, at the hospital when he received a diagnosis. Nothing

   alleges the plaintiff ever asked defendants for the videos or for information, instead

                                                 11


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 11 of 22 PageID #: 529
   directing requests for records at other entities [Doc. 103 p. 3]. Plaintiff states he sent

   requests to Cocke County, the Cocke County Mayor, Sheriff’s Department and County

   Attorney [Doc. 101 p. 2–3]. He alleges no facts as to requests directed at defendants City

   of Newport and Shults. Plaintiff’s argument that fraudulent concealment applies is to no

   avail, as he does not fulfill the Redwing elements. Therefore, the statute of limitations

   was not tolled during the time between the injury and receipt of the video.

          Since the cause of action accrued in February 2019, plaintiff had until February

   2020 to file this action. Even if he did not know who arrested him and transported him to

   the jail, the affidavit of complaint, filed by plaintiff October 8, 2019, provided such

   information and would have allowed ample time to file a complaint against Shults and the

   City of Newport as named defendants within the limitations period. However, since these

   defendants were not named until April 2020, the limitations period had already expired,

   and such claims are barred.

          Moreover, defendants argue that filing the complaint against “John Does” does not

   save plaintiff’s claims [Doc. 91 p. 7]. The naming of John Doe defendants in plaintiff’s

   complaint does not stop the statute of limitations from running or toll the limitations

   period as to those defendants. See Cross v. City of Detroit, No. 06-11825, 2008 WL

   2858407, at *1 (E.D. Mich. July 23, 2008) (citing Garvin v. City of Philadelphia, 354

   F.3d 215, 220 (3rd Cir. 2003)). Until the plaintiff files an amended complaint under Rule

   15 that identifies and adds a John Doe defendant by his true name, the John Doe

   allegations in the complaint are “mere surplusage.” Colson v. City of Alcoa, 458 F. Supp.

                                               12


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 12 of 22 PageID #: 530
   3d 887, 918 (E.D. Tenn. 2020). “Substituting a named defendant for a ‘John Doe’

   defendant is considered a change in parties, not a mere substitution of parties.” Cox v.

   Treadway, 75 F.3d 230, 240 (6th Cir. 1996). “Where an amendment to a complaint

   would add a new party, the amendment must come within the statute of limitations period

   or relate back to the original filing date of the complaint.” Lovelace v. City of Memphis

   Police Dep’t, No. 08-2776, 2010 WL 711190, at *3 (W.D. Tenn. Feb. 24, 2010).

   “Naming a John Doe defendant cannot save a pleading from this requirement.” Id.

   “[A]n amendment adding a defendant in place of a John Doe does not relate back to the

   original complaint and thus is not exempted from the applicable statute of limitations.”

   Cooper v. Rhea Cnty., Tenn., 302 F.R.D. 195, 199 (E.D. Tenn. 2014).

         “The Sixth Circuit has long held the position that a complete lack of knowledge as

   to the identity of a defendant—a suit against a Doe defendant, for example—is not

   equivalent to a ‘mistake’ concerning the actual defendant’s identity” such that

   the complaint may be amended pursuant to Rule 15(c).           Flick v. Lake Cnty. Jail,

   No. 1:10-CV-532, 2011 WL 3502366, at *1 (N.D. Ohio Aug. 10, 2011) (citation

   omitted); see also Moore v. State of Tenn., 267 F. App’x 450, 455 (6th Cir. 2008) (“In

   this court, a plaintiff’s lack of knowledge pertaining to an intended defendant’s

   knowledge does not constitute a ‘mistake concerning the party’s identity’ within the

   meaning of Rule 15(c).”) (citations omitted). Plaintiff “did not make a mistake about the

   identity of the parties he intended to sue; he did not know who they were and apparently

   did not find out within the . . . limitations period. The relation-back protections of Rule

                                               13


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 13 of 22 PageID #: 531
   15(c) were not designed to correct that kind of problem.” Smith v. City of Akron, 476 F.

   App'x 67, 69 (6th Cir. 2012). Accordingly, claims against defendants are untimely and

   therefore must be DISMISSED with prejudice.

                 3.     Sua Sponte Dismissal of John Doe Defendants

          The Court sua sponte raises the statute of limitations as it relates to the John Doe

   defendants. Pursuant to Sixth Circuit precedent, any claims set forth in a future amended

   complaint against newly-named defendants would not relate back to the date of the

   original complaint, and it would be futile to allow plaintiffs to add new defendants. See

   Miller v. Calhoun Cty., 408 F.3d 803, 817 (6th Cir. 2005) (“A court need not grant leave

   to amend, however, where the amendment would be futile.” (citation omitted)).

   Plaintiff’s claims against the John Doe defendants are therefore sua sponte DISMISSED

   with prejudice. See Cross, 2008 WL 2858407 at *1 (dismissing sua sponte and with

   prejudice the plaintiff’s claim against John Doe police officer for civil rights violations

   because the plaintiff “did not seek leave to amend the Complaint to name the John Doe

   defendant prior to the expiration of the statute of limitations”); see also Smith, 476 F.

   App’x at 69 (holding that Rule 15(c) of the Federal Rules of Civil Procedure offers no

   remedy when, as here, plaintiff “simply did not know whom to sue or opted not to find

   out within the limitations period” and “waited until the last day of the . . . limitations

   period to file his complaint, [which] left no time to discover the identity of his arresting

   officers within the relevant time”); Eady v. Young, No. 4:12-CV-28, 2013 WL 11328159,




                                               14


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 14 of 22 PageID #: 532
   at *4 (E.D. Tenn. Feb. 6, 2013) (stating that Rule 15(c) allows relation back for the

   mistaken identification of defendants, not for “John Doe” defendants).

                 4.     Supplemental Jurisdiction

          While a district court has supplemental jurisdiction over state-law claims forming

   “part of the same case or controversy” as claims over which the court exercises original

   jurisdiction, 28 U.S.C. § 1367(a), a district court may decline to exercise supplemental

   jurisdiction if it has dismissed all claims over which it has original jurisdiction. Brooks v.

   Rothe, 577 F.3d 701, 709 (6th Cir. 2009) (citing 28 U.S.C. § 1367(c)(3)). Because the

   Court will dismiss all of plaintiff’s claims arising under federal law, it will also decline to

   exercise supplemental jurisdiction and DISMISS without prejudice plaintiff’s state law

   negligence claim against defendants.

   III.   Motion to Amend

          A party may amend its pleading once as a matter of course within 21 days of

   serving it or 21 days of service of a responsive pleading or service of a Rule 12(b), (e), or

   (f) motion. Fed. R. Civ. P. 15(a). If these deadlines have passed, a party may only

   amend its pleading with the opposing party’s written consent or the court’s permission.

   Id. Under Federal Rule of Civil Procedure 15(a)(2), a “court should freely give leave [to

   amend] when justice so requires.” The decision to grant or deny an opportunity to amend

   is within the discretion of the district court, but the Court should provide reasons

   justifying the decision. Foman v. Davis, 371 U.S. 178, 182 (1962).




                                                 15


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 15 of 22 PageID #: 533
         Reasons    to   deny   leave   to    amend    include   “undue   delay,   bad   faith

   or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

   amendments previously allowed, undue prejudice to the opposing party by virtue of

   allowance of the amendment, futility of amendment, etc.” Id. Although Federal Rule of

   Civil Procedure 15(a) instructs that “leave [to amend pleadings] shall be freely given

   when justice so requires,” a court may deny leave to amend where amendment would be

   “futile.” See Miller, 408 F.3d at 817. “A proposed amendment is futile only if it could

   not withstand a Rule 12(b)(6) motion to dismiss.” Rose v. Hartford Underwriters Ins.

   Co., 203 F.3d 417, 421 (6th Cir. 2000).

         Plaintiff filed “Plaintiff’s Corrected Motion to Amend” which attaches the

   proposed complaint, titled Second Amended Complaint, but otherwise provided no

   argument as to why the Court should grant the motion [Doc. 92]. The Court ordered the

   parties to file additional briefing on the motion [Doc. 94], and plaintiff then filed a

   memorandum in support [Doc. 97].          Plaintiff argues that he discovered information

   during recent mediation which forms the basis of the motion, namely “the fact that Cocke

   County, Tennessee had to itself seek from the City of Newport any available videotape

   evidence from Defendant Shults’[s] bodycam” [Id. p. 2]. Plaintiff states this supports an

   inference that defendants “intentionally concealed the videotape evidence, thereby




                                                16


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 16 of 22 PageID #: 534
   justifying Plaintiff’s sought amendment to allege fraudulent concealment” which would

   toll the statute of limitations [Id.].7

          Plaintiff’s memorandum and “Corrected Motion” do not mention the § 1983

   bystander liability claim and §§ 1985 and 1986 claims which are listed in the proposed

   complaint [Id. p. 20–25].        Defendants contend that all are barred by the statute of

   limitations. The statute of limitations for § 1983 claims is discussed above.           As to

   §§ 1985 and 1986, courts should consider the most analogous state statute of limitations

   when considering federal civil rights claims.       Kuhnle Bros., Inc., 103 F.3d at 519.

   Several courts have held that the statute of limitations for a § 1983 and § 1985 claim is

   the same, applying the one-year statute of limitations for personal injury claims as

   described in Tenn. Code Ann. § 28–3–104. See Craft v. Vanderbilt Univ., 18 F. Supp. 2d

   786, 797–98 (M.D. Tenn. 1998); Clark v. Clawson, No. 3:20-CV-00230, 2021 WL

   37675, at *4 n.2 (M.D. Tenn. Jan. 5, 2021), report and recommendation adopted,

   No. 3:20-CV-00230, 2021 WL 568017 (M.D. Tenn. Feb. 16, 2021). Claims brought

   under § 1986 are subject to a one-year limitations period set by the statute itself.




          7
              Plaintiff states such that amendment would not be futile because fraudulent
   concealment is not properly considered in the context of a Rule 12(b)(6) motion but rather is
   appropriate for a Rule 56 motion for summary judgment. However, the statute of limitations is
   appropriate for consideration here. “[S]ometimes the allegations in the complaint affirmatively
   show that the claim is time-barred. When that is the case, as it is here, dismissing the claim
   under Rule 12(b)(6) is appropriate.” Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547 (6th Cir.
   2012).
                                                17


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 17 of 22 PageID #: 535
   42 U.S.C. § 1986 (“[N]o action under the provisions of this section shall be sustained

   which is not commenced within one year after the cause of action has accrued.”).8

          Plaintiff’s briefing focuses on the additional allegations of fraudulent concealment

   in paragraphs 34 through 68 of the proposed complaint [Doc. 92-1]. However, even

   considering these allegations, plaintiff still fails to meet the burden to establish fraudulent

   concealment. Despite having the affidavit of complaint and incident report identifying

   both defendants [Docs. 23-1 and 23-3], plaintiff never sent any information requests to

   defendants. “It is difficult to decipher how fraudulent concealment can occur when a

   non-party is neither asked to turn over documents, reports, videos, or otherwise, nor has a

   duty to turn said information over to a Plaintiff in a civil case” [Doc. 102 p. 6]. Plaintiff

   appears to argue that defendants had a duty to affirmatively provide plaintiff with the

   video immediately after the events at issue [See Doc. 92-1 ¶ 50 (“[defendant] intended to

   conceal the video despite his duty to disclose it”); ¶ 62 (“failing to . . . disclose the


          8
              The Court notes that generally, the statute of limitations and tolling principles are
   governed by state law, and when a federal civil rights claim accrues is a question of federal law.
   Bowden v. City of Franklin, Kentucky, 13 F. App’x 266, 272–73 (6th Cir. 2001). However,
   because Congress provided an express statute of limitations for claims brought under § 1986,
   courts do not apply state tolling principles to such claims. See, e.g., Bassette v. City of Oakland,
   No. C-00-1645, 2000 WL 33376593, at *4 (N.D. Cal. Aug. 11, 2000) (“In contrast to Plaintiff's
   §§ 1983, 1985, and 2000d claims, Plaintiff's claim under 42 U.S.C. § 1986 is subject to federal
   equitable tolling principles because § 1986 contains an express one-year statute of limitations.”);
   In re Jackson Lockdown/MCO Cases, 568 F. Supp. 869, 887 n.20 (E.D. Mich. 1983) (“It is far
   from clear, ... that a federal court should ‘borrow’ [a] state tolling provision where the statute of
   limitations is expressly contained in the federal statute, thus distinguishing the § 1986 claim from
   § 1983 claims where federal courts must borrow the most analogous state statute of
   limitations.”). Nonetheless, the Court need not consider potential tolling of the statute of
   limitations here. “[F]ailure to state a claim for relief under § 1985 is fatal to his claims brought
   pursuant to § 1986 because a § 1986 claim is dependent upon a viable § 1985 claim.” Amadasu
   v. The Christ Hosp., 514 F.3d 504, 507 (6th Cir. 2008).
                                                     18


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 18 of 22 PageID #: 536
   existence of the video himself after the lawsuit was filed”) (emphasis added); ¶ 79

   (“failed to inform Plaintiff or his counsel that a video existed until it finally produced the

   video in question”); ¶ 989 (“[City of Newport] officials conspired to deprive Plaintiff of

   his right to bring this action by not immediately turning over the video to the TBI, FBI or

   other law enforcement when it had . . . actual knowledge of the events in question. This

   City Defendant had an absolute duty under the law to make certain the video was

   provided to proper officials, but it did nothing”) (emphasis added)]. However, plaintiff

   has not cited any statute or requirement that defendants, entirely unprompted, must

   provide the video to better enable plaintiff to file suit. “There was no duty owed to the

   Plaintiff in the context of this civil case or, frankly, in any other context.               These

   Defendants were non-parties to a civil lawsuit [prior to being added in April 2020]”

   [Doc. 102 p. 8]. This is not a case where defendants were asked for the information and

   failed to turn it over, concealed it, or delayed in producing it; defendants were simply

   never asked. Without identifying a duty to disclose, plaintiff therefore cannot fulfill the

   first Redwing element.

          Additionally, plaintiff does not address defendants’ argument that plaintiff never

   asked these defendants for the video. Instead, the complaint states that “[a]t all times

   material Plaintiff and his counsel have exercised due diligence in investigating this case

   and attempting to discover the identity of other potential tortfeasors” when the allegations

   demonstrate otherwise [Id. ¶ 79].           A plaintiff asserting the doctrine of fraudulent


          9
              There are two paragraphs in the complaint labeled “98.” This reference is to the first.
                                                  19


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 19 of 22 PageID #: 537
   concealment “must demonstrate that they exercised reasonable care and diligence in

   pursuing their claim.” Redwing, 363 S.W.3d at 463. In the response to the motion to

   dismiss, plaintiff states “[w]hat more should Plaintiff had done? Hire a special security

   force to invade Cocke County in order to obtain the body-cam video of Officer Shults

   that he did not even know existed[?]” [Doc. 101 p. 13] to which defendants responded

   “an easy answer is provided…how about something? Anything? Perhaps go by the City

   of Newport to ask for documents, materials or videos . . . . Plaintiff knew of this option as

   he utilized this tool with Cocke County. He never used it with the City” [Doc. 103 p. 2].

   As to defendant Shults, plaintiff “could have asked him for the video, could have issued a

   subpoena duces tecum to him as a non-party, or could have simply written a letter or

   called him. Of course, there is no evidence he or his attorneys did any such thing” [Id.].

   Defendants contend plaintiff did not exercise due diligence, having failed to send a Public

   Records Act request, a letter, “a telegram, or a carrier pigeon” to defendants [Doc. 102

   p. 7]. Having filed this motion to amend long after the briefing on the original motion to

   dismiss [Doc. 61] in June and July of 2020, plaintiff was aware of defendants’ argument

   that he had not exercised due diligence in pursuing the claim. In filing the present

   motion, neither the proposed complaint nor the briefing present any allegations to address

   that argument or clarify that diligence was exercised as to these parties. Accordingly,

   plaintiff cannot fulfill the second Redwing element since he did not exercise reasonable

   care and diligence.




                                                20


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 20 of 22 PageID #: 538
         Furthermore, “[u]nder the fraudulent concealment doctrine, the statute of

   limitations is tolled when the defendant has taken steps to prevent the plaintiff from

   discovering” information. Id. at 462.     Plaintiff indeed takes issue with defendants’

   inaction. There is no evidence or allegation that defendants withheld information from

   plaintiff. They may not have searched for plaintiff to share the information they had, but

   there is no allegation of “use of some device to mislead the plaintiff in order to exclude

   suspicion or prevent inquiry.” Id. at 463. Plaintiff therefore fails to fulfill the fourth

   Redwing element.

         Accordingly, plaintiff has not met his burden of demonstrating the statute of

   limitations should be tolled due to fraudulent concealment. The one-year limitations

   period for the §§ 1983 and 1985 claims had passed by the filing of the amended

   complaint in April 2020, and a viable § 1985 claim is required to support a § 1986 claim.

   All federal claims are therefore time-barred, and amendment would be futile as it would

   not survive a 12(b)(6) motion.     The motion to amend [Doc. 92] will therefore be

   DENIED.

   IV.   Conclusion

         For the reasons discussed above, Plaintiff’s Corrected Motion to Amend [Doc. 92]

   will be DENIED. Defendants City of Newport and Joshyua Shults’s Renewed Motion to

   Dismiss on Timeliness Grounds [Doc. 90] will be GRANTED. Federal claims against

   defendants Shults, City of Newport, and John Does will be DISMISSED with prejudice;

   the state negligence claim will be DISMISSED without prejudice. There being no

                                              21


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 21 of 22 PageID #: 539
   remaining claims before the Court, the Clerk of Court will be DIRECTED to CLOSE

   this case.

          An appropriate order will enter.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                             22


Case 3:19-cv-00308-TAV-DCP Document 104 Filed 05/27/21 Page 22 of 22 PageID #: 540
